Citation Nr: 0320544	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  00-21 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss disability.

2.  Entitlement to an initial compensable evaluation for 
right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from July 1964 to August 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2000 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted service connection for right ear 
hearing loss disability and assigned a noncompensable 
evaluation and denied service connection for a left ear 
hearing loss disability.

The issue of entitlement to an initial compensable evaluation 
for right ear hearing loss disability is addressed in the 
remand portion of this decision.


FINDING OF FACT

There is competent evidence that the current left ear hearing 
loss disability is attributable to service.


CONCLUSION OF LAW

Left ear hearing loss disability was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that his current left ear hearing loss 
disability is attributable to service.

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein as to the claim for service 
connection for left ear hearing loss disability.

Service medical records show that at entrance, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
5

5

At discharge from service in August 1968, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
20
20
20

The veteran filed an original claim for compensation for 
bilateral hearing loss in January 2000.

A February 2000 statement from a private audiologist, Ms. KH, 
indicates that she had reviewed the veteran's entrance and 
separation examinations and that it showed that the left ear 
shifted from 5 decibels to 20 decibels, but noted that test 
levels were still within normal limits at the time of the 
veteran's separation examination.

In the veteran's notice of disagreement, received in March 
2000, he stated that the evidence showed that the hearing in 
his left ear had worsened during service, which substantiated 
his allegation that the left ear hearing loss was incurred in 
service.

A May 2000 VA audiological evaluation shows that pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
LEFT

25
50
60
50

Speech audiometry revealed speech recognition ability of 
96 percent in the left ear.

An August 2000 letter from Ms. KH indicates that she had 
reviewed the audiological reports showing the veteran's 
hearing prior to entering service and his hearing at the time 
he was separating from service.  She stated that the 1968 
report showed poorer hearing thresholds in both ears when 
compared to the 1964 report.  She noted that, while 20 
decibels is within the generally-accepted normal hearing 
limits for adults, the shift in the veteran's hearing during 
service was "clinically significant" and "represent[ed] a 
loss of hearing in [the left] ear for [the] auditory 
system."  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for 
sensorineural hearing loss (an organic disease of the nervous 
system) may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2002).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss.)

Based on the May 2000 audiological evaluation results, the 
veteran has a left ear hearing loss disability as defined by 
38 C.F.R. § 3.385.  The issue before the Board is whether the 
left ear hearing loss disability is related to the veteran's 
service.

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of service 
connection for left ear hearing loss.  The service medical 
records show that the veteran's hearing worsened in his left 
ear during the four years he served.  While he did not have a 
hearing loss "disability" (met the requirements of 
38 C.F.R. § 3.385) in his left ear (as he did his right ear) 
at the time he separated from service, a private VA 
audiologist has stated that the shift between the 1964 
audiological evaluation and the 1968 audiological evaluation 
represented a "loss of hearing" in his left ear.  The Board 
finds that although the veteran did not meet the requirements 
for a hearing loss disability at the time he separated from 
service, such does not mean that his current left ear hearing 
loss disability is not attributable to service.  The private 
audiologist has stated that the veteran had a "loss of 
hearing" in the left ear in service.  Resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that service connection for left ear hearing loss disability 
is warranted.  38 C.F.R. § 3.102 (2002) ; Gilbert, 1 Vet. 
App. at 55.  


ORDER

Service connection for left ear hearing loss disability is 
granted.


REMAND

The Board regrets that a remand is necessary in this case as 
to the claim for an increased evaluation for two reasons.  
First, because of the grant of service connection for left 
ear hearing loss disability in this decision, the veteran is 
now service connected for a bilateral hearing loss 
disability, and the service-connected disability must be 
readjudicated with the bilateral factor being taken into 
consideration, which could affect the evaluation assigned.  

Second, as pointed out by the veteran's representative, a 
review of the record shows that VA has not fulfilled its 
duties under Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
Specifically, section 5103(a), title 38, U.S. Code, as 
amended by the VCAA, provides the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a).  The veteran has not been informed of 
what information, including medical and/or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim, nor has he been informed of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should provide the veteran 
with the notice requirements of the VCAA, 
to include notifying him and his 
representative of any information, and 
any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate the claim 
for an earlier effective date and 
informing him of which information and 
evidence he was to provide to VA and 
which information and evidence VA would 
attempt to obtain on his behalf.

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

3.  Whether additional evidence is 
received or not, the RO should then 
readjudicate the claim for entitlement to 
an increased evaluation for bilateral 
hearing loss disability.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the veteran's VA claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided 
during the pendency of the appeal, 
considered pertinent to the issue 
currently on appeal, including 38 C.F.R. 
§ 3.159.  An appropriate period of time 
should be allowed for response.

4.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



______________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



